Exhibit 23.02 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-3 of our reports dated February 16, 2011, relating to the financial statements of Silicon Image, Inc, and the effectiveness of Silicon Image, Inc’s internal control over financial reporting, appearing in the Annual Report on Form 10-K of Silicon Image, Inc for the year ended December 31, 2010, and to the reference to us under the heading "Experts" in the Prospectus, which is part of this Registration Statement. /s/ DELOITTE & TOUCHE LLP San Jose, California May 4, 2011
